Exhibit 10.1

 

[logo.jpg]

 

September 3, 2020

 

Mr. Raymond C. Kubacki, Jr.

c/o Psychemedics Corporation

289 Great Road

Suite 200

Acton, MA 01720

 

Dear Ray:

 

This letter sets forth an amendment to the letter agreement (the “Letter
Agreement”) between you and Psychemedics Corporation (the “Company”) dated
February 20, 2018. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Letter Agreement is hereby
amended as follows:

 

1.The first sentence of paragraph 1 of the Letter Agreement is hereby deleted in
its entirety and the following is hereby inserted in lieu thereof:       “If at
any time after the effective date hereof and prior to February 20, 2023, your
employment is terminated by the Company without Cause, or you voluntarily
terminate your employment for Good Reason, in either case at the time of, or
within twelve (12) months following, a Change of Control of the Company, then
you will continue to be paid monthly an amount (“Termination Pay”) equal to the
greater of: (a) your Average Monthly Total Compensation for the twelve full
months preceding the date of such termination, or (b) your Average Monthly Total
Compensation for the twelve full months preceding August 1, 2020, whichever is
greater, for a period of twelve (12) months from the date of such termination,
provided that in the case of your voluntary termination of your employment
solely on account of the “Good Reason” factor described in clause (iv) of
paragraph 14(e) below, then such Termination Pay shall be for a period of six
(6) months from the date of termination.”

 





 

Mr. Raymond C. Kubacki, Jr.

September 3, 2020

Page 2





 

2.Paragraph 14(e) of the Letter Agreement is hereby deleted in its entirety and
the following is hereby inserted in lieu thereof:       “(e). “Good Reason”
shall mean: (i) payment of base salary following the Change of Control at a rate
below $525,000 per annum, or at such higher base salary rate as may be in effect
immediately prior to such Change of Control; (ii) removal from your position as
President and Chief Executive Officer of the Company, or failure to re-elect or
reappoint you to such position or, if the Company shall no longer exist as a
result of the Change of Control, failure to elect or appoint you to the position
of President and Chief Executive Officer of the division or separate entity
succeeding to the business of the Company; (iii) a material decrease in your
duties or responsibilities or the assignment to you of duties and
responsibilities, which are materially inconsistent with such position; or (iv)
the Company's requiring you to relocate your work location outside the Greater
Boston, Massachusetts area.”

 



If this letter correctly sets forth our understanding and agreement concerning
the proposed amendment, please indicate your acceptance by signing both copies
of this letter and returning one copy. The Letter Agreement shall then be
amended as set forth above but shall otherwise remain in full force and effect.

 

 



  Very truly yours,       PSYCHEMEDICS CORPORATION         By: /s/ Neil L.
Lerner     Neil L. Lerner, Vice President - Finance       Agreed to: September
3, 2020     /s/ Raymond C. Kubacki     Raymond C. Kubacki, Jr.

 



 

 

